Exhibit 10.8

BLOCKED ACCOUNT CONTROL AGREEMENT

(“Shifting Control”)

AGREEMENT dated as of May 29, 2009, by and among Mediabistro.com, Inc.
(“Company”), ALAN M. MECKLER (“Secured Party”) and Depositary Bank
(“Depositary”).

The parties hereto refer to Account No. XXXX in the name of Company maintained
at Depositary (the “Account”) and hereby agree as follows:

1. Company and Secured Party notify Depositary that by separate agreement
Company has granted Secured Party a security interest in the Account and all
funds on deposit from time to time therein. Depositary acknowledges being so
notified.

2. Company, Secured Party and Depositary agree that the Depositary will comply
with instructions originated by the Secured Party directing disposition of the
funds in the Account without further consent by the Company. Notwithstanding the
foregoing, prior to the Effective Time (as defined below) Depositary shall honor
all withdrawal, payment, transfer or other fund disposition or other
instructions which the Company is entitled to give under the Account
Documentation (as hereinafter defined) (collectively, “instructions”) received
from the Company concerning the Account. On and after the Effective Time (and
without Company’s consent), Depositary shall honor all instructions received
from Secured Party (but not those from Company) concerning the Account and
Company shall have no right or ability to access or withdraw or transfer funds
from the Account.

For the purposes hereof, the “Effective Time” shall be the opening of business
on the second business day next succeeding the business day on which a notice
purporting to be signed by Secured Party in substantially the same form as
Exhibit A, attached hereto, with a copy of this Agreement attached thereto (a
“Shifting Control Notice”), is actually received by the individual employee of
Depositary to whom the notice is required hereunder to be addressed; provided,
however, that if any such notice is so received after 12:00 noon, New York City
time, on any business day, the “Effective Time” shall be the opening of business
on the third business day next succeeding the business day on which such receipt
occurs; and, provided further, that a “business day” is any day other than a
Saturday, Sunday or other day on which Depositary is or is authorized or
required by law to be closed.

Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary or any affiliate
prior to the Effective Time and so consummated or processed thereafter shall be
deemed not to constitute a violation of this Agreement; and (ii) Depositary
and/or any affiliate may (at its discretion and without any obligation to do so)
(x) cease honoring Company’s instructions and/or commence honoring solely
Secured Party’s instructions concerning the Account at any time or from time to
time after it becomes aware that Secured Party has sent to it a Shifting Control
Notice but prior to the Effective Time therefor (including without limitation
halting, reversing or redirecting any transaction referred to in clause
(i) above), or (y) deem a Shifting Control Notice to be received by it for
purposes of the foregoing paragraph prior to the specified individual’s actual
receipt if otherwise actually received by Depositary (or if such Shifting
Control Notice contains minor mistakes or other irregularities but otherwise
substantially complies with the form attached hereto as Exhibit A or does not
attach an appropriate copy of this Agreement), with no liability whatsoever to
Company or any other party for doing so.

3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control). Prior to issuing any
instructions on or after the Effective Time, Secured

 

1



--------------------------------------------------------------------------------

Party shall provide Depositary with such documentation as Depositary may
reasonably request to establish the identity and authority of the individuals
issuing instructions on behalf of Secured Party. Secured Party may request the
Depositary to provide other services (such as automatic daily transfers) with
respect to the Account on or after the Effective Time; however, if such services
are not authorized or otherwise covered under the Account Documentation,
Depositary’s decision to provide any such services shall be made in its sole
discretion (including without limitation being subject to Company and/or Secured
Party executing such Account Documentation or other documentation as Depositary
may require in connection therewith).

4. Depositary agrees not to exercise or claim any right of offset, banker’s lien
or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items, reversals or
cancellations of payment orders and other electronic fund transfers or other
corrections or adjustments to the Account or transactions therein,
(ii) overdrafts in the Account, (iii) commercial card obligations (incurred
prior to the Effective Time) owing to the Depositary or its affiliate or
(iv) Depositary’s charges, fees and expenses with respect to the Account or the
services provided hereunder.

5. Notwithstanding anything to the contrary in this Agreement: (i) Depositary
shall have only the duties and responsibilities with respect to the matters set
forth herein as is expressly set forth in writing herein and shall not be deemed
to be an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall
be fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished to it by Company or
Secured Party in accordance with the terms hereof, in which case the parties
hereto agree that Depositary has no duty to make any further inquiry whatsoever;
(iii) it is hereby acknowledged and agreed that Depositary has no knowledge of
(and is not required to know) the terms and provisions of the separate agreement
referred to in paragraph 1 above or any other related documentation or whether
any actions by Secured Party (including without limitation the sending of a
Shifting Control Notice), Company or any other person or entity are permitted or
a breach thereunder or consistent or inconsistent therewith, (iv) Depositary
shall not be liable to any party hereto or any other person for any action or
failure to act under or in connection with this Agreement except to the extent
such conduct constitutes its own willful misconduct or gross negligence (and to
the maximum extent permitted by law, shall under no circumstances be liable for
any incidental, indirect, special, consequential or punitive damages); and
(v) Depositary shall not be liable for losses or delays caused by force majeure,
interruption or malfunction of computer, transmission or communications
facilities, labor difficulties, court order or decree, the commencement of
bankruptcy or other similar proceedings or other matters beyond Depositary’s
reasonable control.

6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred at
Company’s direction or instruction. Secured Party hereby agrees to indemnify,
defend and save harmless Depositary against any Covered Items incurred (i) on or
after the Effective Time in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding related thereto, (ii) at Secured
Party’s direction or instruction (including without limitation Depositary’s
honoring of a Shifting Control Notice) or (iii) due to any claim by Secured
Party of an interest in the Account or the funds on deposit therein. Anything
herein to the contrary notwithstanding, Secured Party shall not be required to
indemnify, defend and save harmless Depositary in any amount in excess of the
net proceeds that Secured Party receives from the Account after the Effective
Time.

7. Depositary may terminate this Agreement (a) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (b) because of a material breach by Company or Secured Party
of any of the terms of this Agreement or the Account Documentation, upon the
sending of at least five (5) days advance written notice to the other parties
hereto. Secured Party may terminate this Agreement in its discretion upon
written notice to the other parties hereto. Any other termination or any
amendment or waiver of this Agreement shall be effected solely by an instrument
in writing executed by all the parties hereto. The provisions of paragraphs 5
and 6 above shall survive any such termination.

 

2



--------------------------------------------------------------------------------

8. Company shall compensate Depositary for the opening and administration of the
Account and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.

9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed and delivered by the parties hereto; and
(iii) shall be governed by and construed in accordance with the laws of the
State of New York. All parties hereby waive all rights to a trial by jury in any
action or proceeding relating to the Account or this Agreement. All notices
under this Agreement shall be in writing and sent (including via facsimile
transmission) to the parties hereto at their respective addresses or fax numbers
set forth below (or to such other address or fax number as any such party shall
designate in writing to the other parties from time to time).

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

MEDIABISTRO.COM, INC.     ALAN M. MECKLER By:  

 

   

 

Name:       Title:      

 

Address for    WebMediaBrands, Inc     Alan M. Meckler Notices    23 Old Kings
Highway South     435 East 52nd Street    Darien, CT 06820     New York, NY
10022    Fax No.:                                             Fax
No.:                                        

 

Depositary Bank By:  

 

Name:   Title:  

 

Address    For Notices               

 

3



--------------------------------------------------------------------------------

ALAN M. MECKLER

435 EAST 52ND STREET

NEW YORK, NY 10022

BLOCKED ACCOUNT AGREEMENT

SHIFTING CONTROL NOTICE

                    ,         

Depositary Bank

[Address]

Attention:                     

 

  Re: Blocked Account Control Agreement dated as of                     ,
200    

(the “Agreement”) by and among                     ,                     ,

and Depositary Bank

Ladies and Gentlemen:

This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

 

ALAN M. MECKLER By:  

 

  Signature

 

4